 
Exhibit 10.1
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



 
)
   
In the Matter of
)
  Order No.: CN 11-21  
)
     
)
   
FIRST PLACE FINANCIAL CORP
)
 
Effective Date:  July 13, 2011
 
)
     
)
   
Warren, Ohio
)
   
OTS Docket No. H3282
)
     
)
   



ORDER TO CEASE AND DESIST
 
WHEREAS, First Place Financial Corp, Warren, Ohio, OTS Docket No. H3282 (Holding
Company), by and through its Board of Directors (Board), has executed a
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation); and
 
WHEREAS, the Holding Company, by executing the Stipulation, has consented and
agreed to the issuance of this Order to Cease and Desist (Order) by the Office
of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
 
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings and loan holding company has consented to the issuance of
an order.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, IT IS ORDERED that:
 
Cease and Desist.
 
1.           The Holding Company and its directors, officers, employees, and
agents shall cease and desist from any action (alone or with another or others)
for or toward causing, bringing about, participating in, counseling or the
aiding and abetting in the unsafe or unsound practices resulting in the Holding
Company operating with an inadequate level of capital protection for the volume,
type, and quality of assets held by the consolidated Holding Company and with
inadequate earnings to fund expenses.
 
Capital Plan.
 
2.           By August 31, 2011, the Holding Company shall submit to the
Regional Director a written plan for enhancing the consolidated capital of the
Holding Company (Capital Plan).  The Capital Plan shall cover the period
beginning with September 1, 2011 through the fiscal year ending December 31,
2013.  At a minimum, the Capital Plan shall include:
 
(a)           establishment by the Board of a minimum tangible capital ratio of
tangible equity capital to total tangible assets commensurate with the Holding
Company’s consolidated risk profile;
 
 (b)          specific plans to reduce the risks to the Holding Company from its
current debt levels and debt servicing requirements;
 
(c)           quarterly cash flow projections for the Holding Company on a stand
alone basis through calendar year-end December 31, 2013 that identify both the
sources of funds and the expected uses of funds;
 
(d)           quarterly pro forma consolidated and unconsolidated Holding
Company balance sheets and income statements for the period covered by the
Capital Plan demonstrating the Holding Company’s ability to attain and maintain
the Board established minimum tangible equity capital ratios during the period
of the Capital Plan;
 
 
2

--------------------------------------------------------------------------------

 

(e)           detailed scenarios to stress-test the minimum tangible equity
capital targets based on continuing operating results, economic conditions and
risk profile of the Holding Company’s stand alone assets and liabilities; and
 
(f)            detailed descriptions of all relevant assumptions and projections
and the supporting documentation for all relevant assumptions and projections.
 
3.           Upon receipt of written notice of non-objection from the Regional
Director to the Capital Plan, the Holding Company shall implement and adhere to
the Capital Plan.  A copy of the Capital Plan shall be provided to the Regional
Director within seven (7) days after Board approval.
 
4.           The Holding Company shall notify the Regional Director regarding
any material negative event affecting or that may affect the balance sheet,
capital, or the cash flow of the Holding Company within five (5) days after such
event.
 
5.           By June 30, 2012, and each June 30th thereafter, the Capital Plan
shall be updated and submitted to the Regional Director pursuant to Paragraph 2
above and shall incorporate the Holding Company’s budget plan and cash flow
projections for the next two (2) fiscal years taking into account any revisions
to the Holding Company’s cash flow and operating policies.
 
Capital Plan Variance Reports.
 
6.           Within forty-five (45) days after the end of each quarter, after
implementation of the Capital Plan, the Board shall review written quarterly
variance reports on the Holding Company’s compliance with its Capital Plan
(Variance Reports).  The minutes of the Board meeting shall fully document the
Board’s review and discussion.  The Variance Reports shall:
 
(a)        identify variances in the Holding Company’s actual performance during
the preceding quarter as compared to the projections set forth in the Capital
Plan;
 
 
3

--------------------------------------------------------------------------------

 

(b)       contain an analysis and explanation of identified variances; and
 
(c)        discuss the specific measures taken or to be taken by the Holding
Company to address identified variances.
 
7.           A copy of each Variance Report shall be provided to the Regional
Director within seven (7) days after Board approval.
 
Financial Reporting.
 
8.           Effective immediately, the Holding Company shall ensure that its
financial reports and statements are timely and accurately prepared and filed in
compliance with all applicable laws, regulations, and regulatory guidance
including, but not limited to, regulations and guidance issued by the U.S.
Securities and Exchange Commission.
 
Dividends and other Capital Distributions.
 
9.           Effective immediately, the Holding Company shall not declare, make,
or pay any cash dividends or other capital distributions or purchase, repurchase
or redeem or commit to purchase, repurchase, or redeem any Holding Company
equity stock without the prior written non-objection of the Regional
Director.  The Holding Company shall submit its written request for
non-objection to the Regional Director at least thirty (30) days prior to the
anticipated date of the proposed dividend, capital distribution, or stock
transaction.
 
 
4

--------------------------------------------------------------------------------

 

Debt Restrictions.
 
10.          Effective immediately, the Holding Company shall not, directly or
indirectly, incur, issue, renew, rollover, or pay interest or principal on any
debt1 or commit to do so, increase any current lines of credit, or guarantee the
debt of any entity, without prior written notice to and written non-objection
from the Regional Director.  The Holding Company’s written request for approval
shall be submitted to the Regional Director at least thirty (30) days prior to
incurring, issuing, renewing, rolling over or paying any interest or principal
on any debt, increasing any current lines of credit, or guaranteeing the debt of
any entity.  The Holding Company’s written requests for Regional Director
non-objection to engage in such debt transactions, at a minimum, shall: (a)
describe the purpose of the proposed debt; (b) set forth and analyze the terms
of the proposed debt and covenants; (c) analyze the Holding Company’s current
cash flow resources available to satisfy such debt repayment; and (d) set forth
the anticipated source(s) of repayment of the proposed debt.
 
Directorate and Management Changes.
 
11.          Effective immediately, the Holding Company shall comply with the
prior notification requirements for changes in directors and Senior Executive
Officers2 set forth in 12 C.F.R. Part 563, Subpart H.
 
Golden Parachute Payments.
 
12.          Effective immediately, the Holding Company shall not make any
golden parachute payment3 unless, with respect to such payment, the Holding
Company has complied with the requirements of 12 C.F.R. Part 359.



--------------------------------------------------------------------------------

1 For purposes of this Paragraph, the term “debt” includes, but is not limited
to, loans, bonds, cumulative preferred stock, hybrid capital instruments such as
subordinated debt or trust preferred securities, and guarantees of debt.  For
purposes of this Paragraph, the term “debt” does not include liabilities
incurred in the ordinary course of business to acquire goods and services and
that are normally recorded as accounts payable or accruals under generally
accepted accounting principles.
Exhibit A-2 The term “Senior Executive Officer” is defined at 12 C.F.R. §
563.555.
Exhibit A-3 The term “golden parachute payment” is defined at 12 C.F.R. §
359.1(f).

 
5

--------------------------------------------------------------------------------

 

Employment Contracts and Compensation Arrangements.
 
13.          Effective immediately, the Holding Company shall not enter into any
new contractual arrangement or renew, extend or revise any existing contractual
arrangement related to compensation or benefits with any director or Senior
Executive Officer of the Holding Company, unless it first provides the Regional
Director with not less than thirty (30) days prior written notice of the
proposed transaction.  The notice to the Regional Director shall include a copy
of the proposed employment contract or compensation arrangement, or a detailed,
written description of the compensation arrangement to be offered to such Senior
Executive Officer or director, including all benefits and perquisites.  The
Holding Company shall ensure that any contract, agreement or arrangement
submitted to OTS fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570-Appendix A.
 
Effective Date, Incorporation of Stipulation.
 
14.           This Order is effective on the Effective Date as shown on the
first page.  The Stipulation is made a part hereof and is incorporated herein by
this reference.
 
Duration.
 
15.           This Order shall remain in effect until terminated, modified, or
suspended by written notice of such action by the OTS, acting by and through its
authorized representatives.
 
Time Calculations.
 
16.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
17.           The Regional Director or an OTS authorized representative may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Association that includes reasons in support for any such
extension.  Any OTS extension shall be made in writing.
 
Submissions and Notices.
 
18.           All submissions, including any reports, to the OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.

 
6

--------------------------------------------------------------------------------

 

19.           Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:


 
(a)
To the OTS:



Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois  60606
Facsimile: (312) 917-5001
 
 
(b)
To the Holding Company:



Chairman of the Board
First Place Financial Corp
185 East Market Street
Warren, Ohio   44482
Facsimile: (330) 393-5578
 
Transfer Date.
 
20.           Following the Transfer Date, see Dodd-Frank Wall Street Reform and
Consumer Protection Act, Pub. Law No. 111-203, § 311, 124 Stat. 1520 – 21
(2010), all submissions, requests, communications, consents or other documents
relating to this Order shall be directed to the Board of Governors of the
Federal Reserve System (Board of Governors), or to the individual, division, or
office designated by the Board of Governors.

 
7

--------------------------------------------------------------------------------

 

No Violations Authorized.


21.           Nothing in this Order or the Stipulation shall be construed as
allowing the Holding Company, its Board, officers, or employees to violate any
law, rule, or regulation.



 
IT IS SO ORDERED.
 




   
OFFICE OF THRIFT SUPERVISION




 
By:
  \s\ Daniel T. McKee
   
Daniel T. McKee
   
Regional Director, Central Region


 
8

--------------------------------------------------------------------------------

 

UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION



       
)
 
In the Matter of
)
Order No.: CN 11-21  
)
   
)
 
FIRST PLACE FINANCIAL CORP
)
Effective Date: July 13, 2011
 
)
   
)
 
Warren, Ohio
)
 
OTS Docket No. H3282
)
   
)
 

 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST


WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed First Place Financial Corp, Warren, Ohio, OTS
Docket No. H3282 (Holding Company) that the OTS is of the opinion that grounds
exist to initiate an administrative proceeding against the Holding Company
pursuant to 12 U.S.C. § 1818(b);


WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and


WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time
and expense of such administrative cease and desist proceeding by entering into
this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs 1 - 3 below
concerning Jurisdiction, hereby stipulates and agrees to the following terms:

 
9

--------------------------------------------------------------------------------

 


Jurisdiction.


1.             The Holding Company is a “savings and loan holding company”
within the meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. §
1467a.  Accordingly, the Holding Company is a “depository institution holding
company” as that term is defined in 12 U.S.C. § 1813(w)(1).


2.             Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal
banking agency” may initiate a cease and desist proceeding against a savings and
loan holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe or unsound acts or practices.


3.             Pursuant to 12 U.S.C. § 1813(q), the Director of OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings and loan holding
company.  Therefore, the Holding Company is subject to the authority of the OTS
to initiate and maintain an administrative cease and desist proceeding against
it pursuant to 12 U.S.C. § 1818(b).


OTS Findings of Fact.


4.             Based on its August 2, 2010 comprehensive examination and its May
26, 2011 limited examination of the Holding Company, the OTS finds that the
Holding Company has engaged in unsafe or unsound practices, as described in the
OTS Report of Examination dated August 2, 2010 and the OTS Report of Examination
dated May 26, 2011, by operating with an inadequate level of capital protection
for the volume, type, and quality of assets held by the consolidated Holding
Company and with inadequate earnings to fund expenses.

 
10

--------------------------------------------------------------------------------

 


Consent.


5.             The Holding Company consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order).  The Holding Company further
agrees to comply with the terms of the Order upon the Effective Date of the
Order and stipulates that the Order complies with all requirements of law.


Finality.


6.             The Order is issued by the OTS under 12 U.S.C. § 1818(b).  Upon
the Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).


Waivers.


7.             The Holding Company waives the following:


(a)           the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(b)           the right to an administrative hearing of the OTS’s charges as
provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;


(c)           the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and


(d)           any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.

 
11

--------------------------------------------------------------------------------

 


OTS Authority Not Affected.


8.             Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the Holding Company if, at any time, the OTS deems it appropriate to do so to
fulfill the responsibilities placed upon the OTS by law.


Other Governmental Actions Not Affected.


9.             The Holding Company acknowledges and agrees that its consent to
the issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.


Miscellaneous.


10.           The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order.


11.           If any provision of this Stipulation and/or the Order is ruled to
be invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.


12.           All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns.


13.           The section and paragraph headings in this Stipulation and the
Order are for convenience only and shall not affect the interpretation of this
Stipulation or the Order.

 
12

--------------------------------------------------------------------------------

 

14.           The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.


15.           The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.


Signature of Directors/Board Resolution.


16.           Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Holding
Company to the issuance of the Order and the execution of the Stipulation.  This
Stipulation may be executed in counterparts by the directors after approval of
the execution of the Stipulation.


WHEREFORE, the Holding Company, by its directors, executes this Stipulation.



   
Accepted by:
FIRST PLACE FINANCIAL CORP
 
OFFICE OF THRIFT SUPERVISION
Warren, Ohio
   



\s\ Samuel A. Roth
 
By:
  \s\ Daniel T. McKee
Samuel A. Roth, Chairman
   
Daniel T. McKee
     
Regional Director, Central Region
\s\ A. Gary Bitonte
     
A. Gary Bitonte, M.D., Director
  Date: See Effective Date on page 1        
\s\ Donald Cagigas
     
Donald Cagigas, Director
             
\s\ Marie Izzo Cartwright
     
Marie Izzo Cartwright, Director
     
 
     
\s\ Frank J. Dixon
     
Frank J. Dixon, Director
             
\s\ Robert P. Grace
     
Robert P. Grace, Director
             
\s\ Thomas M. Humphries
     
Thomas M. Humphries, Director
             
\s\ Earl T. Kissell
     
Earl T. Kissell, Director
     


 
13

--------------------------------------------------------------------------------

 


\s\ Steven R. Lewis
 
Steven R. Lewis, Director
     
\s\ E. Jeffrey Rossi
 
E. Jeffrey Rossi, Director
 
 
 
\s\ William A. Russell
 
William A. Russell, Director
     
\s\ Robert L. Wagmiller
 
Robert L. Wagmiller, Director
 


 
14

--------------------------------------------------------------------------------

 